David L. Lillehaug, Associate Justice
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Kristen Katheryn Naros has committed professional misconduct warranting public discipline, namely: failing to supervise a nonlawyer employee, failing to diligently pursue two cases on behalf of a client, and failing to communicate with a client. See Minn. R. Prof. Conduct 1.3, 1.4(a)(3)-(4), 5.3(a)-(b).
Respondent and the Director have entered into a stipulation for discipline. In it, respondent waives her procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), waives her right to answer the petition, and unconditionally admits the allegations in the petition. The parties jointly recommend that the appropriate discipline is a public reprimand.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Kristen Katheryn Naros is publicly reprimanded.
2. Respondent shall pay $ 900 in costs pursuant to Rule 24, RLPR.